Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION 

Introduction
Note:
The instant application is related to application 14/326,527 which is involved in AIA  trial proceeding (IPR-2022-00663), along with application 14/033,493 (IPR-2022-00614) & application 14/228,363 (IPR-2022-00696).
Examiner has reviewed the documents from the petitions of both of the above referenced applications and has annotated the SEARCH notes accordingly.

1. The following is a NON-FINAL Office Action in response to the communication received on 08/1/22. Claims 1-7, 11-13 are now pending in this application.

2. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 8/1/22 has been entered. 
Response to Amendments

3. Applicants Amendment has been acknowledged in that: Claims 1 is amended; hence such, Claims 1-7, 11 -13 are now pending in this application.



                                           RESPONSE TO ARGUMENTS
Applicant argues#1
Claim rejections under 35 U.S.C. § 101
Additionally, courts have found adding a specific limitation other than what is well- understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, qualify as "significantly more" when recited in a claim with a judicial exception. See e.g. BASCOM Global Internet, 827 F.3d at 1350-51, 119 USPQ2d at 1243; see also MPEP § 2106.05(d)).
Applicant respectfully submits that the claims of the present application integrate any judicial exception into a practical application as the claims include unconventional steps that confine the claim to a particular useful application, thereby qualifying as "significantly more" when recited in a claim with a judicial exception. Example unconventional steps that confine the claim to a particular useful application by allowing funds in a stored value account to be usable for payment transactions at any non-gaming merchant via an open-loop network, while restricting the funds in the stored value account for online gaming at only at one or more particular websites specifically affiliated with a particular brand: associating a stored value account of a player with (i) an open-loop stored value payment vehicle issued to a player and (ii) a player identifier of the player associated with a player loyalty program affiliated a gaming website hosted by a gaming operator, the stored value account having a balance usable in payment transactions with one or more non-gaming merchants via an open-loop payment network comprising an issuer processor computing system of the open-loop stored value payment vehicle, and wherein online gameplay is available at the gaming website, wherein the open-loop stored value payment vehicle is branded, and wherein at least one gaming website is affiliated with the brand . . . receiving a first player funding instruction entered by the player into the application executing on the remote computing device, the first player funding instruction comprising the player identifier, a gaming website identifier, and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator; determining whether the gaming website is affiliated with the brand based on the gaming website identifier; and when the gaming website is not affiliated with the brand, rejecting the first player funding instruction.

In view of the above, Applicant respectfully submits taken as a whole, the limitations containing any judicial exception, as well as the additional elements in the claim besides the judicial exception, clearly integrate the judicial exception into a practical application. Thus, because the limitations integrate any judicial exception into a practical application claim 1, and its dependent claims, are eligible at Step 2A. In view of at least the foregoing reasoning, Applicant respectfully submits that Claims 1-7 and 11-13 recite patent eligible subject matter.
Examiner Response 
Examiner respectfully disagrees.
The limitations, “ associating a stored value account of a player with (i) an open-loop stored value payment vehicle issued to a player, the stored value account having a balance usable in payment transactions with one or more non-gaming merchants; receiving a first player funding instruction entered by the player, the first player funding instruction comprising the player identifier, a gaming website identifier, and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator; determining whether the gaming website is affiliated with the brand based on the gaming website identifier; and when the gaming website is not affiliated with the brand, rejecting the first player funding instruction” is part of the identified abstract idea.
The additional elements (a player identifier of the player associated with a player loyalty program affiliated a gaming website hosted by a gaming operator; and wherein online gameplay is available at the gaming website, wherein the open-loop stored value payment vehicle is branded, and wherein at least one gaming website is affiliated with the brand is generally linking the use of the identified abstract idea to a field of use (online gaming with the use of gaming websites associated with a brand and merchant loyalty programs), see MPEP 2106.05(h).
The additional elements (the open-loop payment network comprising an issuer processor computing system of the open-loop stored value payment vehicle, an application executing on the remote device) are being recited at a high level of generality and are being used a tool implement the steps of the identified abstract idea, See MPEP 2106.05(f).
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
Please see the 35 USC 101 rejection below.
The rejection is maintained.






                                            


                                           Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1.         Claims 1-7, 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-7, 11-13 are either directed to a method, which is a statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of: 
 	A computer-based method of electronic funds management, the method performed by one or more computing devices comprising instructions stored in a memory, which when executed by one or more processors of the one or more computing devices, cause the one or more computing devices to perform the method comprising:
associating a stored value account of a player with (i) an open-loop stored value payment vehicle issued to a player and (ii) a player identifier of the player associated with a player loyalty program affiliated a gaming website hosted by a gaming operator, the stored value account have a balance usable in in payment transactions with one or more  non-gaming merchants via an open-loop payment network comprising an issuer processor computing system of the open-loop stored value payment vehicle, and wherein online gameplay is available at the gaming website, wherein the open-loop stored value payment vehicle is branded, and wherein at least one gaming website is affiliated with the brand;
subsequent to the player entering the player identifier into an application executing on a remote computing device, receiving the player identifier, wherein the remote computing device is any of a mobile computing device, a smart phone, a table computer, a desktop computer, a laptop computer, a gaming device, and a kiosk;
based on the association of the player identifier, identify the stored value account of the player;
communicating with the issuer processor computing system via closed-loop transactions to obtain the balance of the stored value account;
sending an indication of the balance of the stored value account for display on the remote computing device;
receiving a first player funding instruction entered by the player into the application executing on the remote computing device, the first player funding instruction comprising the player identifier, a gaming website identifier and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator;
determining whether the gaming website is affiliated with the brand based on the gaming website identifier;
when the gaming website is not affiliated with the brand, rejecting the first player funding instruction;
when the gaming website, is affiliated with the brand, communicating with the issuer processor computing system via closed-loop transactions to decrease the balance of the stored value account based on the first player funding instruction entered by the player into the application executing on the remote computing device; and
communicating with the gaming operator via closed-loop transactions to increase the balance of the gaming account based on the first player funding instruction entered by the player into the application executed on the remote computing device, wherein the balance of the gaming account received from the stored value account is usable by the player for the online gameplay available at the gaming website.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial or legal interaction (business relations), (e.g., A computer-based method of  electronic funds management, associating a stored value account of a player with (i) an open-loop stored value payment vehicle issued to a player,  the stored value account have a balance usable in in payment transactions with one or more  non-gaming merchants; based on the association of the player identifier, identify the stored value account of the player;  obtain the balance of the stored value account; sending an indication of the balance of the stored value account; receiving a first player funding instruction entered by the player, the first player funding instruction comprising the player identifier, a gaming website identifier and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator; determining whether the gaming website is affiliated with the brand based on the gaming website identifier; when the gaming website is not affiliated with the brand, rejecting the first player funding instruction; when the gaming website, is affiliated with the brand, decrease the balance of the stored value account based on the first player funding instruction entered by the player and increase the balance of the gaming account based on the first player funding instruction).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction (a business relations), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment (cashless wagering technology) or field of use (online gaming with the use of gaming websites associated with a brand and merchant loyalty programs), see MPEP 2106.05.h.
The additional elements (a player identifier of the player associated with a player loyalty program affiliated a gaming website hosted by a gaming operator; and wherein online gameplay is available at the gaming website, wherein the open-loop stored value payment vehicle is branded, and wherein at least one gaming website is affiliated with the brand is generally linking the use of the identified abstract idea to a field of use (online gaming with the use of gaming websites associated with a brand and merchant loyalty programs), see MPEP 2106.05(h).
The additional elements (computing devices, issuer processor, an application executing on the remote computing device (the remote device is any of a mobile computing device, a smart phone, a tablet computer, a desktop computer, a laptop computer, a gaming device, a wearable computing device, and a kiosk, a gaming operator)) are being recited at a high level of generality and are being used a tool implement the steps of the identified abstract idea, See MPEP 2106.05(f).
At least the “sending (sending an indication of the balance)” and “display (for display on the remote computing device” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification para [0055],[0060],[0086], which lists a plurality of devices (general purpose computing devices) that could be used as a tool to implement the identified abstract idea using a LAN, VPN, SPAN (communication networks recited at a high level of generality).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Therefore claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the “sending” and “display”,  are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 11-13 further define the abstract idea that is present in their respective independent claims 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 11-13 are directed to an abstract idea. Thus, claims 1, 11-13 are not patent-eligible.

                                                         CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/27/2022